Title: Tobias Lear to the United States Senate and House of Representatives, 3 February 1791
From: Lear, Tobias
To: United States Senate and House of Representatives



Sir,
Thursday Feby 3d 1791.

I will thank you to send me, from time to time, two copies of such bills as may be printed by order of the Senate, previous to their passing into laws; and likewise two copies of your Journals as they are printed.

I am induced to make this request from a wish which the President of the United States often expresses to see the bills in this stage.
If there are any bills of this description now with you I will thank you to send them. I have the honor to be, very respectfully Sir Your most Obedt Servt

Tobias Lear

